Citation Nr: 1605875	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a cervical spine disability.

2.  Entitlement to service connection for nerve damage, right upper extremity, to include as secondary to a cervical spine disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD).

4.  Entitlement to an initial disability rating in excess of 10 percent cervical spine DJD and DDD, status post fusion of C6-7, with scar.

5.  Entitlement to an initial disability rating in excess of 10 percent for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and January 1981 to January 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in February 2010 and May 2010.  In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board finds that a remand is necessary to obtain outstanding medical evidence that pertains to the Veteran's claims for increased ratings and his claim for service connection for a bilateral shoulder condition.  The Veteran testified in October 2015 that he has received treatment for his lumbar spine condition, cervical spine condition, migraine headache condition, and claimed bilateral shoulder condition at Associates in Family Medicine, a non-VA facility, since 1993.  At present, the evidence includes records of the Veteran's treatment at Associates in Family Medicine during the period September 2008 to October 2008, and this facility indicated in August 2009 that all records available as of August 2009 were submitted.  In light of the foregoing, the Board finds that VA does not have the duty to obtain records for the period from 1993 to September 2008, as these records are unavailable.  The Board does find, however, that VA should make reasonable efforts to obtain treatment records from Associates in Family Medicine that are dated after October 2008.  38 U.S.C.A. § 5103A (West 2014).

In addition, in light of the evidence presented, the Board finds that the Veteran's claim for service connection for nerve damage of the right upper extremity is inextricably intertwined with his claim for an increased rating for his cervical spine disability, and thus, this service connection claim must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Further, during his October 2015 Board hearing, the Veteran asserted that his service-connected cervical spine and lumbar spine conditions have worsened since his May 2014 VA examination.  Thus, because the May 2014 VA examination does not accurately reflect the current severity of these conditions, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, records of his treatment at Associates in Family Medicine since October 2008.  In addition, associate with the claims file all records of the Veteran's recent and pertinent VA treatment.  If the identified records are not available, the claims file must indicate this fact.

2.  After associating any records obtained by way of the above development, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine and cervical spine disabilities.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  As to all information requested below, the examiner should fully explain any opinion stated.

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis, and determine the range of motion of the lumbar and cervical spine, in degrees.  It also should be determined whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, if possible, it should be indicated whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use.  The degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups should be indicated.

The examiner should also comment as to whether there are any associated neurologic abnormalities.  It should be noted whether the Veteran has IVDS of the lumbar and/or cervical spine, and if so, whether it has been productive of incapacitating episodes.  If the Veteran has experienced incapacitating episodes, the examiner should report the frequency and total duration of such episodes over the course of the past 12 months.  Please note that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  After ensuring that the requested development has been completed, readjudicate the issues on appeal.  If any benefits sought are not granted, issue a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

